Exhibit 10.1




September 13, 2016                                



William Patrizio
Via e-mail


Dear Bill:
 
I am extremely pleased to offer you employment at RealNetworks, Inc. (“Real”,
“RealNetworks” or “Company”) as President of the Consumer Media division at
RealNetworks reporting directly to me. Your start date will be September 19,
2016. Subsequent to your start date, I will determine the reporting structure of
the Consumer Media division to assist with an orderly transition of
responsibilities.



This offer is for a full-time, regular, exempt position with RealNetworks at our
headquarters location in Seattle. Your responsibilities will be as directed by
RealNetworks and commensurate with your title. You will be paid a salary, which
is equivalent on an annualized basis to $400,000 (subject to normal
withholdings), payable semi-monthly in accordance with our normal payroll
procedures.


You are eligible to participate in the Executive MBO Plan with an annual target
equivalent to 75% of your base salary or $300,000 for an annualized total
compensation target of $700,000. You will have an opportunity to earn more than
your target bonus (at least 100% of base salary) if you over-attain the targets
set forth in your Executive MBO Plan. Specific targets will be established by
the Compensation Committee of our Board of Directors annually. For the 2016 plan
year, your eligibility in the Executive MBO Plan will be pro-rated based on each
full month’s eligibility. Eligible employees hired after the first of the month
will not begin pro-ration of their bonus target until the first day of the next
month. For the remainder of the 2016 plan year (in this instance, Q4 2016), you
will receive a minimum Executive MBO bonus payout of $75,000. Please note that
in accordance with the 2016 Executive MBO plan, 50% of the bonus payout will be
paid in cash and the other 50% will be paid in fully-vested RSUs.


You will also earn equity in RealNetworks under the terms of RealNetworks’ 2005
Stock Incentive Plan. Subject to and effective upon the commencement of your
employment, you will receive a grant of stock options for the purchase of
350,000 shares of RealNetworks Common Stock, which will begin vesting on the
first day of your employment, and will be subject to all other provisions
contained in the Plan. These stock options will fully vest after four years of
continuous employment. These stock options will fully vest after four years of
continuous employment in accordance with Real’s standard vesting practices for
new employees (i.e. vesting of 25% after the first 12 months of employment and
vesting of 12.5% at the expiration of each successive six months of employment).
Your stock options will be granted by the Compensation Committee no later than
10 business days after your employment start date (the “Grant Date”). The
exercise price of the stock options granted to you shall be equal to the fair
market value of RealNetworks Common Stock on the Grant Date. Fair market value
shall equal the last sale price for shares of RealNetworks Common Stock on the
Grant Date as reported by the NASDAQ Stock Market. Please be aware that unvested
stock options are forfeited upon termination of employment.


RealNetworks offers a comprehensive array of employee benefits programs. You
will receive paid vacation, holiday, and sick leave time off under our PTO
program (including the R&R week in late December), as well as standard corporate
holidays. Upon satisfaction of any eligibility or waiting requirements, you may
participate in our health and welfare medical/dental/vision insurance programs
coverage, 401K plan participation, disability and life insurance coverage,
employee stock purchase plan participation and other benefits ("Benefits") as
described in the RealNetworks Employee Handbook, Benefit Plan descriptions, and


1



--------------------------------------------------------------------------------

Exhibit 10.1




RealNetworks policies, as they may be amended from time to time. All of these
Benefits are subject to change with or without notice from RealNetworks.


You will receive a sign-on bonus of $100,000 no later than 30 days from your
start date. If your employment with RealNetworks is terminated before the first
annual anniversary of your start date, and your termination is on account of
either (a) your voluntary resignation for a reason other than Good Reason (see
definition below), or (b) your termination for Cause (also defined below), you
must return to RealNetworks the entire payment ($100,000).


At the commencement of your employment, you will receive a grant of 20,000
restricted stock units (RSUs). Upon award, 50% of the RSUs (totaling 10,000)
will be deemed fully-vested. The remaining 50% of the RSUs will be fully-vested
on the one-year anniversary of the grant date subject to continued employment.
Please be aware that unvested stock is forfeited upon termination of employment.


Please be aware that you will be regarded as a key employee under certain
federal regulations governing family and medical leave. This status will require
that you work closely with us in planning should you develop a need for family
or medical leave.


In the event that RealNetworks terminates your employment without “cause” (as
defined in Exhibit A) or you resign for “Good Reason” (as defined in the CIC
Agreement (defined below), but without regard to whether or not there has been a
change in control) at any time before the 3rd anniversary of your start date,
and in consideration for your signing (and not revoking) a customary separation
and release agreement to be provided by RealNetworks at the time of termination,
RealNetworks will provide you, at its option, with either (a) a lump sum payment
equal to eighteen (18) months of your then current base salary, plus pro-rated
bonus (as described below), on the payment terms set forth in this letter, or
(b) 18 monthly payments of your then current base salary plus pro-rated bonus
(as described below). Real will also cover your COBRA costs for up to 12 months
(until you have another employer covering your health care costs). Finally, you
shall also receive 1 year accelerated vesting of any unvested, non-performance
based stock options.


In the event that RealNetworks terminates your employment without “cause” (as
defined in Exhibit A) or you resign for Good Reason at any time after the 3rd
anniversary of your start date, and in consideration for your signing (and not
revoking) a customary separation and release agreement to be provided by
RealNetworks at the time of termination, RealNetworks will provide you, at its
option, with either (a) a lump sum payment equal to twelve (12) months of your
then current base salary, plus pro-rated bonus (as described below), on the
payment terms set forth in this letter, or (b) 12 monthly payments of your then
current base salary plus pro-rated bonus (as described below). Real will also
cover your COBRA costs for up to 12 months (until you have another employer
covering your health care costs). Finally, you shall also receive 1 year
accelerated vesting of any unvested, non-performance based stock options.
  
With respect to the pro-rated bonus referenced in the preceding paragraph, it
shall be deemed that your bonus for the year in question will be the greater of
37.5% of base salary or what you have actually earned under the bonus plan, in
both cases, pro-rated based on the number of days in the year through your
termination date. In addition, you will be paid your full bonus for the year
prior to termination even if the termination occurs before the payment date(s)
for such bonus.


You agree that in the event you wish to terminate your employment at
RealNetworks other than for “good reason,” you will provide us with 90 days
written notice and will continue to work fulltime for RealNetworks during that
90 day period unless RealNetworks determines that it does not need your
services. You will be paid for any time actually worked.


In addition to the severance benefits offered above, in the event of a “Change
in Control” (“CIC”), the Company agrees to provide you certain benefits as set
forth in its Change of Control and Severance Agreement to be effective as of
your start date, which agreement will be provided under separate cover (the “CIC
Agreement”).


2



--------------------------------------------------------------------------------

Exhibit 10.1






It is our policy that employees may not use or disclose non-RealNetworks
confidential information or trade secrets obtained from any source or obtained
as a result of their prior employment. RealNetworks requires employees to abide
by all contractual and legal obligations they may have to prior employers or
others, such as limits on disclosure of information or competition. Prior to
signing this letter, you must inform us if you are subject to any such
obligations. Violation of this requirement may result in termination of your
employment with RealNetworks. By signing this letter, you further agree that you
will not bring any confidential documents of another or disclose any
confidential information of another and that you will comply fully with these
requirements.


Our employment relationship will be terminable at will, which means that either
you or RealNetworks may terminate your employment at any time and for any reason
or no reason, subject only to our respective obligations set forth in this
letter agreement. Your right to receive payments described herein are subject to
and conditioned upon your signing a valid general and complete release of all
claims (except those relating to RealNetworks compensation obligations described
under this letter agreement) against RealNetworks (and its related entities and
persons) in a form provided by RealNetworks. Notwithstanding anything in the
preceding sentence or elsewhere in this letter agreement to the contrary, the
release will preserve and not release (1) your rights to indemnification from
RealNetworks or its insurers with respect to any claims against you and (2) your
rights pursuant to the CIC Agreement in the event it is later determined that
your termination occurred during a Change in Control Period (as defined in the
CIC Agreement).


You represent that the execution of this letter agreement, your employment with
RealNetworks, and the performance of your proposed duties to RealNetworks will
not violate any agreements or obligations you may have to any former employer or
third party and you are not subject to any restrictions that would prevent or
limit you from carrying out your duties for RealNetworks.


This offer is contingent on (i) your providing evidence of employability as
required by federal law (which includes providing RealNetworks within 3 days
after your employment commences with acceptable evidence of your identity and US
employment eligibility) and (ii) you signing RealNetworks' Development,
Confidentiality and Noncompetition Agreement, attached hereto. You understand
and agree to complete a criminal, employment, and educational background check
administered by RealNetworks preferred vendor in a timely manner. Further, you
understand that any false information, omissions or misrepresentations of facts
called for in your application or the completion of a background check may
result in discharge at any time during your employment.


RealNetworks provides equal opportunity in employment and will administer its
policies with regard to recruitment, training, promotion, transfer, demotion,
layoff, termination, compensation and benefits without regard to race, religion,
color, national origin, citizenship, marital status, sex, sexual orientation,
age, disability or status as a disabled veteran or veteran of the Vietnam era or
any other characteristic or status protected by applicable law.


This letter, the Development, Confidentiality, and Noncompetition Agreement, the
RealNetworks, Inc. 2005 Stock Incentive Plan, your Stock Option Agreement and
the Change of Control and Severance Agreement contain the entire agreement
between you and RealNetworks regarding your offer of employment, and supersede
all prior oral and written discussions, agreements, and understandings. This
letter may not be modified except in writing, which writing is signed by both
you and RealNetworks. Any disputes regarding this letter or your employment with
RealNetworks shall be governed by and construed in accordance with the laws of
the State of Washington. If any provision of this letter is deemed to be invalid
or unenforceable, at RealNetworks option, the remaining terms shall continue in
full force and effect. You agree to keep the terms of this offer letter strictly
confidential and to not disclose them to anyone other than your spouse or
partner, tax advisors, and attorneys, provided you first obtain their agreement
to keep the terms confidential.




3



--------------------------------------------------------------------------------

Exhibit 10.1





If you have any questions, please feel free to contact me or Michael Parham. He
can be reached at 206.892.6529.


This offer is valid until September 14, 2016 and is subject to final approval of
Real’s Compensation Committee.



We are very excited about the prospect of you joining the RealNetworks team and
look forward to working with you.



Sincerely,




/s/ Rob Glaser
Rob Glaser
CEO
RealNetworks, Inc.





I have read and agree to the terms of employment contained in this offer letter
and the attached Development, Confidentiality, and Noncompetition Agreement,
which represent a full, complete, and fair statement of the offer of employment
made to me by RealNetworks, Inc. on this date.






William Patrizio: /s/ William Patrizio Date: Sept. 13, 2016
 


4



--------------------------------------------------------------------------------

Exhibit 10.1






Exhibit A


Definition of “Cause”


For purposes of this letter, “cause” will mean the occurrence of any of the
following: 1) your conviction of, or plea of nolo contendere to, a felony
involving moral turpitude (including under Federal securities laws), resulting
in material harm to RealNetworks; (2) your willful, substantial and continuing
failure after written notice thereof to render services to RealNetworks in
accordance with the terms or requirements of your employment for reasons other
than illness or incapacity; (3) your willful misconduct, gross negligence,
fraud, embezzlement, theft, misrepresentation or dishonesty involving
RealNetworks or any of its subsidiaries, resulting in any case in material harm
to RealNetworks; or (4) your violation of any confidentiality or non-competition
agreements with RealNetworks or its subsidiaries, resulting in material harm to
RealNetworks.


Definition of “Good Reason”
For purposes of this Agreement, “good reason” means your resignation within
thirty (30) days following the expiration of any Company cure period following
the occurrence of one or more of the following, without your written consent:
(1)
A material reduction in your duties, authorities or responsibilities relative to
your duties, authorities or responsibilities (provided that the Company ceasing
to be a publicly held corporation shall not alone be considered a material
reduction); and, for the avoidance of doubt, the sale, spin-off or other
divestiture of the Company’s Mobile Services, Consumer Media, RealPlayer, ICM,
casual games and/or Rhapsody businesses, will not be considered to be a material
reduction in your duties, authorities or responsibilities provided that, in the
case of a sale of all or a substantial portion of the business in which you were
principally engaged, the Company shall offer you a senior executive position
within its reasonable judgment consistent with your experience and abilities and
without a diminution in your compensation;

(2)
A material reduction in your annual base compensation, provided that one or more
reductions totaling ten percent (10%) or less in any two-year period will not
constitute a material reduction under this clause (2), and provided further that
one or more reductions totaling more than ten percent (10%) in any two-year
period, will constitute a material reduction under this clause (ii);

(3)
A material reduction in your annual target bonus opportunity, provided that one
or more reductions totaling twenty five percent (25%) or less in any two-year
period, will not constitute a material reduction under this clause (3), and
provided further that one or more reductions totaling more than twenty five
percent (25%) in any two-year period will constitute a material reduction under
this clause (3); and

(4)
A material change in the geographic location at which you must perform services;
provided, however, that any requirement of the Company that you be based
anywhere within fifty (50) miles from your primary office location as of the
date of this Agreement or within fifty (50) miles from your principal residence
will not constitute a material change under this clause (4).



You will not resign for “good reason” without first providing the Company with
written notice within ninety (90) days of the event that you believe constitutes
“good reason” specifically identifying the acts or omissions


5



--------------------------------------------------------------------------------

Exhibit 10.1




constituting the grounds for “good reason” and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


6



--------------------------------------------------------------------------------

Exhibit 10.1








Release and Section 409A


The receipt of any severance benefits pursuant to this letter will be subject to
your signing and not revoking a release of any and all claims, in a form
prescribed by RealNetworks l (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”). If you do not execute
the Release on or prior to the date set forth in the Release for you to consider
it, you will forfeit any rights to severance benefits under this letter. No
severance benefits will be paid or provided until the Release becomes effective
and irrevocable. Upon the Release becoming effective, any payments delayed from
the date you terminate employment through the effective date of the Release will
be payable in a lump sum without interest on the first payroll date after the
Release becomes effective and irrevocable.


It is the intent of this letter that all payment and benefits hereunder comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and any guidance promulgated
thereunder and any applicable state law requirements (“Section 409A”) so that
none of the payments and benefits to be provided under this letter will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or so comply. Each
payment and benefit payable under this letter is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. You and RealNetworks agree to work together in good faith to
consider amendments to this letter and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A.
Notwithstanding anything to the contrary in this letter, no severance pay or
benefits to be paid or provided to you, if any, pursuant to this letter that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A (together,
“Deferred Compensation”) or otherwise would be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9) will be paid or otherwise provided
until you have a “separation from service” within the meaning of Section 409A.
However, unless a later date is required by the next sentence, any severance
payments or benefits under this letter that would be considered Deferred
Compensation will be paid on, or, in the case of installments, will not commence
until, the sixtieth (60th) day following your separation from service and any
installment payments that would have been made to you during the sixty (60) day
period immediately following your separation from service but for this sentence
will be paid to you on the sixtieth (60th) day following your separation from
service and the remaining payments shall be made as provided in this letter.
Further, if at the time of your termination of employment, you are a “specified
employee” within the meaning of Section 409A, payment of such Deferred
Compensation will be delayed to the extent necessary to avoid the imposition of
the additional tax imposed under Section 409A, which generally means that you
will receive payment on the first payroll date that occurs on or after the date
that is six (6) months and one (1) day following your termination of employment,
or your death, if earlier.




7

